     Case 2:18-cv-00659-JLR Document 236 Filed 08/02/21 Page 1 of 2
     Case 2:18-cv-00659-JLR Document 232-1 Filed 07/30/21 Page 1 of 2
                                                               The Honorable James L. Robart


 1

 2
 3

 4

 5

 6

 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
11
     CALIFORNIA EXPANDED METAL               CASE NO. 2:18-cv-00659-JLR
12   PRODUCTS COMPANY, a California
     corporation; and CLARK.WESTERN          tn\-OF6~1t.B] ORDER GRANTING
13   DIETRICH BUILDING SYSTEMS LLC,
     dba CLARK.DIETRICH BUILDING
                                             PLAINTIFFS' MOTION TO SEAL
14   SYSTEMS, an Ohio limited liability
     company,                                The Honorable James L. Robart
15                                           Courtroom 14106
                          Plaintiffs,
16           V.

17   JAMES A. KLEIN, an individual;
     BLAZEFRAME INDUSTRIES, LTD., a
18   Washington company; and SAFTI-SEAL,
     INC., a Washington company,
19
                          Defendants.
20

21

22
23

24

25

26

27
28                                                                     TROJAN LAW OFFICES
       [Proposed] Order
                                                                  9250 WILSHIRE BLVD., STE 325
      CASE NO. 2: 18-cv---00659-JLR
                                                                    BEVERLY HILLS, CA 90212
                                                                  310.777.8399 FAX: 310.777.8348
              Case 2:18-cv-00659-JLR Document 236 Filed 08/02/21 Page 2 of 2
              Case 2:18-cv-00659-JLR Document 232-1 Filed 07/30/21 Page 2 of 2
                                                                                The Honorable James L. Robart


                    This matter comes before the Court on Plaintiffs California Expanded Metal Products
         1

         2   Company's ("CEMCO") and Clarkwestem Dietrich Building Systems LLC's, d.b.a. ClarkDietrich

         3   Building Systems ("ClarkDietrich") (collectively "Plaintiffs") Motion to Seal the unredacted

         4   version of Plaintiffs' Objection to the Special Master's Report and Recommendation Re Plaintiffs'
         5
             Motion to Initiate Contempt Proceedings Against Third Parties.
         6
                    The Court, having considered all the papers and argument submitted in connection with this
         7
             Motion,
         8
             IT IS HEREBY ORDERED THAT:
         9

        10          The motion to seal is GRANTED.

        11   IT IS SO ORDERED.
        12
"'
l.l.l
        13                ,-)0
~
"-           Dated this 2._ day of August, 2021
"-
0
~
        14
«:
....l
z       15
«:
0
"'I-    16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
                                                                                          TROJAN LAW OFFICES
                                                                                     9250 WILSHIRE BLVD., STE 325
              [Proposed] Order                             -1-                         BEYERLY HILLS, CA 90212
              CASE NO. 2:18-cv-00659-JLR                                             310.777.8399 FAX: 310.777.8348
